El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
En el año 1911 presentó demanda jurada ante la Corte de Distrito del Distrito Judicial de Humacao, Ildefonso Le-guillou contra Andrea Delgado, en reclamación del pago de $949.92, con intereses legales de dicha cantidad, costas y hono-rarios de abogado.
*20Fúndase la demanda en 'que el demandante había facili-tado a la demandada con carácter devolutivo, tres partidas de dinero, una de $100 para pagar unos escombros en la calle de San Juan, de Viequez, otra de $400 para gastos del de-rrumbe y edificación de una nueva casa, y la tercera de $449.92 para compra de zinc, maderas y otros efectos, cuya partidas representaban la suma reclamada, las que la demandada se obligó a devolver dentro de unos meses después de fabricada la nueva casa, sin que aun la hubiera verificado a pesar de los requerimientos hechos a ese fin y de haber transcurrido más de tres años desde entonces hasta1 la fecha de la demanda.
La demandada Andrea Delgado niega haber recibido del demandante las tres partidas de dinero a que se refiere la demanda y que por concepto alguno deba al demandante la suma reclamada; por todo lo cual pide se declare sin lugar la demanda, con las costas al demandante.
Celebrado el juicio, la corte dictó sentencia en 17 de marzo del año de 1913 por la que condena a Andrea Delgado a que pague a Ildefonso Leguillou la cantidad de $780 más los inte-reses legales desde la interposición de la demanda, sin especial condena de costas. Contra esa sentencia interpuso la de-mandada recurso de apelación para ante esta Corte Suprema.
Alega la parte demandada para sostener el recurso, cinco motivos que pueden reducirse a uno, o sea error de hecho y de derecho en la apreciación de las pruebas practicadas en el juicio con infracción de los artículos 13,18, 21 y 38 de la Ley de Evidencia.
Examinemos la evidencia aportada al juicio por ambas partes.
Pruebas de la demandante:
Declara Ildefonso Leguillou, demandante, que primera-mente Andrea Delgado le pidió $100 que no quiso darle, y que después le facilitó por insistencia de un hijo de aquél, con cuyo dinero compró una casa en mal estado, y como después lo ocupara por $200 más para componerla, él le dijo que co-giera la madera en casa de Eamón Simó, a quien libro orden *21para que se la despachara con los utensilios necesarios para la fabricación de la casa, habiendo pagado al Simó $280.37, y $159.65 a Francisco Pesquera, y $400 a los maestros carpin-teros Andrés Lemoned y Marcelino Ramírez, que fueron los que se encargaron de la construcción de la casa, sin que.la Andrea Delgado le haya devuelto las referidas cantidades, de las cuales hizo entrega por los años de 1908 ó 1909, no recordando meses. Agrega Leguillou que presentó una de-manda de desahucio en la Corte Municipal de Vieques contra Andrea Delgado, en la cual alegó que la casa era suya y que Andrea Delgado- le debía 10 meses de alquiler que no le había pagado, pero que eso no era verdad, sino que la casa pertenece a Andrea Delgado y ésta le debe la cantidad que reclama, por habérsela facilitado y no habérsele pagado, habiendo sido declarada sin lugar la demanda de desahucio.
Saturnino Leguillou depone, que Andrea Delgado le dijo que influyera con stt padre para que le prestara $100, con el fin de comprar una casa en el pueblo de Vieques, casi en es-tado de ruina, habiendo conseguido que su padre facilitara a la Delgado dicha cantidad, lo que ocurrió por los años de 1908 a 1909 y que en la reconstrucción de la casa se gastaron más o menos unos $800 que Andrea Delgado no ha satisfecho, contestando a las reclamaciones de pago que no tenía con que pagar y que la finca respondía.
Ramón Simó dice que por el año de 1909 Ildefonso Legui-llou le ordenó entregara madera a Andrea Delgado para la construcción de una casa y en virtud de esa orden satisfizo los pedidos de maderas que le hizo la Delgado con cargo a Leguillou, quien le pagó por esas maderas $280 y centavos.
Andrés Lemoned afirma que por cuenta de Ildefonso Le-guillou hizo trabajos con otro carpintero, en una casa situada en el pueblo de Vieques, cuya casa ocupa Andrea Delgado, y que Leguillou le pagó por conducto de ella unos $400 más o menos, lo cual ocurrió dos años o dos años y medio antes del mes de febrero de 1913 en que declaró el testigo.
La prueba de la demandada consistió en la copia de la de-*22manda de desahucio que contra ella entabló Ildefonso Legui-llou, en 10 documentos suscritos por el maestro carpintero Marcelino Ramírez en los meses de enero, febrero y marzo de 1906 y en la declaración de la misma demandada Andrea Delgado.
La demanda muestra que ella fué presentada ante la Corte Municipal de Yieques con fecha 17 de abril de 1911 por Legui-llou- contra Andrea Delgado, para obtener el desalojo de la casa sita en la calle de San Juan, de Vieques, de que Leguillou se dice dueño, por título de fabricación, la que dió en arrenda-miento a la Delgado por canon de $10 mensuales, habiendo dejado la Delgado de satisfacer ese canon por espacio de 10 meses.
Los 10 documentos suscritos por Marcelino Ramírez tien-den a probar entregas de dinero hechas por Andrea Delgado al Ramírez, o pedidos de dinero hechos por el Ramírez a la Delgado. La mayor parte de dichos documentos son expresi-vos de trabajos que hacía Ramírez a la Delgado en la construc-ción de una casa de su propiedad, y todos ellos representan un valor total de $59.87.
Andrea Delgado declara que es dueña de la casa situada en la calle de San Juan, de Yieques, que compró al Sr. De-lerme e hizo reconstruir en el año de 1906 con recursos pro-pios, si bien el demandante Ildefonso- Leguillou le dió orden para Ramón Simó, con el fin de que éste le facilitara las ma-deras cuyo importe de $184 ella misma pagó a Simó, siendo ella también la que pagó los $100 que le costó la casa com-prada a Delerme, habiendo tomado además maderas en una tienda de Vieques que no puede precisar, e ignora qué dinero ha invertido en la construcción de la casa porque no llevaba cuenta de ello y que Lemoned no trabajó nunca en la casa, y sí Marcelino Ramírez que fué quien hizo el trabajo en el año de 1906.
Para impugnar la veracidad de los testigos de la parte actora, presentó Andrea Delgado copia de una escritura otor-*23gada en 12 de enero de 1906, justificativa de haber comprado en ese año una casa situada en la calle de San Juan, de Yieqnes.
En mérito de las pruebas aportadas al juicio por ambas partes, la corte inferior llegó a las conclusiones de hecho de que en 12 de enero de .1906 la demandada compró por precio de $100 a A. M. Delerme, una casa sita en la calle de San Juan, de Vieques; que para la compra, reconstrucción y mano de obra de la dicha casa, le fueron facilitadas a lá misma por el demandante, Ildefonso Leguillou, las siguientes partidas de dinero, a saber: $100 para la compra de la casa, $280 para la compra de materiales, y $400 para la mano de obra, parti-das que hacen un total de $780, que la demandada no ha satis-fecho al demandante.
Esas conclusiones se sostienen por el resultado de las pruebas practicadas en el juicio, pues éstas, ciertamente'con-vencen de que Ildefonso Leguillou facilitó a Andrea Delgado, con carácter devolutivo, las partidas de $100 en que compró la casa, de $280 más, importe de las maderas, con cargo al demandante, que entregó Ramón Simó a la demandada, y de $400 satisfechos por Leguillou al maestro carpintero Andrés Lemoned, por los trabajos de reconstrucción, partidas que dan el total de $780, a cuyo pago viene condenada la demandada.
No importa que los testigos de la .parte actora hayan po-dido incurrir en error de fecha al relatar los hechos a que se refieren en sus declaraciones, pues ese error no afecta la esencia de la obligación cuyo cumplimiento se reclama a'la demandada. Esa obligación subsiste, tuvieran lugar los he-chos que la originaron en el año de 1906, o en el de 1908 ó 1909.
La circunstancia de que Ildefonso Leguillou alegara en demanda de desahucio interpuesta contra Andrea Delgado, ser dueño de la casa de que se trata, y afirmara en el juicio, en contradicción con lo aseverado en el presente, que dicha casa pertenece a Andrea Delgado, debiéndole ésta su valor, no es motivo para que se tache de falsa su declaración, máxime, cuando las alegaciones esenciales de la demanda aparecen co-rroboradas por los testigos Saturnino Leguillou, Ramón Simq *24y Andrés Lemoned, y aún en parte por la misma demandada al admitir que Simó le facilitó las maderas a virtud de orden del demandante Leguillou.
Hemos resuelto con frecuencia que el tribunal inferior posee facilidades para apreciar la prueba y determinar la credibilidad de los testigos, que no posee este tribunal de ape-lación, dentro de la naturaleza de los procedimientos judicia-les, y que en caso de existir prueba contradictoria, a la corte inferior, y no a ésta, incumbe dirimir el conflicto. Las conclu-siones de la Corte de Distrito de Humacao se sostienen apre-ciando en conjunto las pruebas suministradas, y lejos de haber sida infringidas las regias de evidencia que en su favor invoca la parte recurrente, encontramos que han tenido correcta aplicación.
Debe confirmarse la sentencia apelada.

Confirmada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.